Case 1:21-cv-00269-LO-TCB Document 44 Filed 06/23/21 Page 1 of 2 PageID# 669



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



In Re Gerber Products Company Heavy                      Master File No. 1:21-cv-0269
Metals Baby Food Litigation


Keeter v. Gerber Products Company                        Case No. 1 21-CV-0269-LO-TCB

Moore v. Gerber Products Company                         Case No. 1 21-CV-0277-LO-TCB

Hazely, et al v. Gerber Products Company                 Case No. 1 21-CV-0321-LO-TCB

R. Bryan, et al v. Gerber Products Company               Case No. 1 21-CV-0349-LO-TCB

Adams v. Gerber Products Company                         Case No. 1 21-CV-0410-LO-TCB



 Wilson,e/a/.,

                     Plaintiffs,
       V.                                                Case No. l:21-cv-0372-LO-IDD

 Gerber Products Company,et al.

                     Defendants.


 A.Bryan,et al.

                     Plaintiffs,
       V.                                                Case No. 1:21-cv-0478-LO-TCB

 Gerber Products Company,

                     Defendant.


 Cantor,et al.

                     Plaintiffs,
                                                         Case No. l:21-cv-0489-LO-TCB

 Gerber Products Company,

                     Defendant.
Case 1:21-cv-00269-LO-TCB Document 44 Filed 06/23/21 Page 2 of 2 PageID# 670
